                           UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                 HARRISBURG DIVISION


    In re:                                                    Chapter 11

    ROMAN CATHOLIC DIOCESE OF                                 Case No. 1:20-bk-00599 (HWV)
    HARRISBURG,
                                      1
                            Debtor.


        INTERIM ORDER (I) AUTHORIZING DEBTOR’S PROPOSED FORM OF
      ADEQUATE ASSURANCE OF PAYMENT TO UTILITY COMPANIES UNDER
    SECTION 366 OF THE BANKRUPTCY CODE, (II) ESTABLISHING PROCEDURES
     FOR RESOLVING OBJECTIONS BY UTILITY COMPANIES, (III) PROHIBITING
      UTILITY COMPANIES FROM ALTERING, REFUSING, OR DISCONTINUING
                SERVICE, AND (IV) GRANTING RELATED RELIEF

             Upon consideration of the motion (the “Motion”)2 filed by the Debtor for entry of an

interim order (this “Interim Order”) (i) authorizing Debtor’s proposed form of adequate assurance

of payment to utility companies under section 366 of the Bankruptcy Code, (ii) establishing

procedures for resolving objections by utility companies, (iii) prohibiting utility companies from

altering, refusing, or discontinuing service, and (iv) granting related relief; and the Court having

found that it has jurisdiction to consider the Motion, pursuant to 28 U.S.C. §§ 157 and 1334, and

the Amended Standing Order of Reference from the United States District Court for the Middle

District of Pennsylvania; and upon consideration of the First Day Informational Pleadings; and the

Court having found that consideration of the Motion and the relief requested is a core proceeding,

pursuant to 28 U.S.C. § 157(b); and the Court having found that venue of this proceeding in this

District is proper, pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that the



1
  The last four digits of the Debtor’s federal tax identification number are: 4791. The Debtor’s principal place of
business is located at 4800 Union Deposit Road, Harrisburg, Pennsylvania 17111.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Motion.




Case 1:20-bk-00599-HWV                Doc 44 Filed 02/21/20 Entered 02/21/20 14:42:10                             Desc
                                      Main Document    Page 1 of 8
relief requested in the Motion is in the best interests of the Debtor’s estate, its creditors, and other

parties in interest; and it appearing that notice of the Motion and the opportunity for a hearing on

the Motion was appropriate under the particular circumstances; and the Court having reviewed the

Motion and having considered the statements in support of the relief requested therein at a hearing

before the Court (the “Hearing”); and the Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before the Court; and after due deliberation and sufficient cause

appearing therefor,

        IT IS HEREBY ORDERED:

        1.      The Motion is GRANTED on an interim basis as set forth in this Interim Order.

        2.      The Debtor is authorized to pay on a timely basis, in accordance with its prepetition

practices, all undisputed invoices for Utility Services rendered by the Utility Companies to the

Debtor on and after the Petition Date.

        3.      The Debtor shall provide an Adequate Assurance Deposit for all Utility Companies

identified on Exhibit C to the Motion by depositing $8,459.52, an amount equal to the estimate

amount of two (2) weeks of Utility Services (the “Adequate Assurance Deposit”), into a

segregated bank account designated for the Adequate Assurance Deposit (the “Adequate

Assurance Deposit Account”), within twenty (20) days of the Petition Date.

        4.      The Adequate Assurance Deposits, in conjunction with the Debtor’s ability to pay

for future Utility Services in the ordinary course of business (collectively, the “Proposed Adequate

Assurance”), constitute sufficient adequate assurance of future payment to the Utility Companies

to satisfy the requirements of section 366 of the Bankruptcy Code.




                                                   2
Case 1:20-bk-00599-HWV           Doc 44 Filed 02/21/20 Entered 02/21/20 14:42:10                  Desc
                                 Main Document    Page 2 of 8
       5.      The Utility Companies are prohibited from: (a) altering, refusing, or discontinuing

Utility Services to, or discriminating against, the Debtor on the basis of the commencement of the

Chapter 11 Case or on account of any unpaid prepetition charges; or (b) requiring additional

adequate assurance of payment other than the Proposed Adequate Assurance as a condition of the

Debtor receiving such Utility Services.

       6.      The following Adequate Assurance Procedures are approved:

                (a)   Any Utility Company desiring assurance of future payment for Utility
                      Services beyond the Proposed Adequate Assurance must serve a request (an
                      “Additional Assurance Request”) so that it is received by the Debtor and
                      the Debtor’s counsel, by no later than thirty (30) days after the Petition Date
                      (the “Request Deadline”) at the following address: Waller Lansden Dortch
                      & Davis, LLP, 511 Union Street, Suite 2700, Nashville, TN 37219 (Attn:
                      Blake D. Roth and Tyler N. Layne).

               (b)    Any Additional Assurance Request must: (i) specify the amount and nature
                      of assurance of payment that would be satisfactory to the Utility Company;
                      (ii) be made in writing; (iii) set forth the location(s) for which Utility
                      Services are provided and the relevant account number(s); (iv) describe any
                      deposits or other security currently held by the requesting Utility Company;
                      (v) explain whether the Debtor prepays for the Utility Company’s services;
                      (vi) describe any payment delinquency or irregularity by the Debtor for the
                      postpetition period, if any; and (vii) explain why the requesting Utility
                      Company believes the Proposed Adequate Assurance is not sufficient
                      adequate assurance of future payment.

               (c)    Upon the Debtor’s receipt of an Additional Assurance Request at the
                      addresses set forth above, the Debtor shall have the longer of (i) twenty (20)
                      days from the receipt of such Additional Assurance Request or (ii) forty
                      (40) days from the Petition Date (collectively, the “Resolution Period”) to
                      negotiate with the requesting Utility Company to resolve its Additional
                      Assurance Request. The Resolution Period may be extended by agreement
                      of the Debtor and the applicable Utility Company without application to or
                      approval of the Court.

               (d)    The Debtor, in its discretion, may resolve any Additional Assurance
                      Request by mutual agreement with the requesting Utility Company and
                      without further order of the Court, and may, in connection with any such
                      resolution, in its discretion, provide the requesting Utility Company with
                      additional assurance of future payment in a form satisfactory to the Utility
                      Company, including, but not limited to, cash deposits, payments of
                      prepetition balances, prepayments, other forms of security, or any


                                                 3
Case 1:20-bk-00599-HWV         Doc 44 Filed 02/21/20 Entered 02/21/20 14:42:10                 Desc
                               Main Document    Page 3 of 8
                  combination of the above, if the Debtor believes such additional assurance
                  is reasonable. If the Debtor and requesting Utility Company resolve the
                  Additional Assurance Request, the Debtor may, by mutual agreement with
                  the requesting Utility Company and without further order of the Court,
                  reduce the Adequate Assurance Deposit by an amount not exceeding the
                  requesting Utility Company’s estimated two-week utility expense.

           (e)    If the Debtor determines that an Additional Assurance Request is not
                  reasonable, and the parties are not able to resolve such request during the
                  Resolution Period, then during or immediately after the Resolution Period,
                  the Debtor will request a hearing before the Court to determine the adequacy
                  of assurances of payment made to the requesting Utility Company (the
                  “Determination Hearing”), pursuant to section 366(c)(3)(A) of the
                  Bankruptcy Code.

           (f)    Pending the resolution of the Additional Assurance Request at a
                  Determination Hearing, the Utility Company making such request shall be
                  restrained from discontinuing, altering, or refusing service to, or
                  discriminating against, the Debtor on account of unpaid charges for
                  prepetition services or on account of any objections to the Proposed
                  Adequate Assurance.

           (g)    Other than through the Objection Procedures set forth below, any Utility
                  Company that does not comply with the Adequate Assurance Procedures is
                  deemed to find the Proposed Adequate Assurance satisfactory to it and is
                  prohibited from discontinuing, altering, or refusing service to, or
                  discriminating against, the Debtor on account of any unpaid prepetition
                  charges, or requiring additional assurance of payment beyond the Proposed
                  Adequate Assurance.

      7.    The following Objection Procedures are approved:

           (a)    A Utility Company that desires to object to the Adequate Assurance
                  Procedures must file an objection (a “Procedures Objection”) with the
                  Court and serve such Procedures Objection so that it is received by the
                  Debtor and the Debtor’s counsel within twenty-one (21) days of the Petition
                  Date.

           (b)    Any Procedures Objection must (i) be made in writing; (ii) set forth all
                  location(s) for which utility services are provided and the relevant account
                  number(s); (iii) describe any deposits or other security currently held by the
                  objecting Utility Company; (iv) explain whether the Debtor prepays for the
                  Utility Company’s services or what payment terms presently apply to the
                  Debtor; and (v) explain why the objecting Utility Company believes the
                  proposed Adequate Assurance Procedures are inadequate.

           (c)    The Debtor, in its discretion, may resolve any Procedures Objection by



                                            4
Case 1:20-bk-00599-HWV    Doc 44 Filed 02/21/20 Entered 02/21/20 14:42:10                  Desc
                          Main Document    Page 4 of 8
                     mutual agreement with the objecting Utility Company and without further
                     order of the Court, and may, in connection with any such resolution and in
                     its discretion, provide a Utility Company with assurance of future payment,
                     including, but not limited to, cash deposits, payments of prepetition
                     balances, prepayments, or other forms of security, if the Debtor believes
                     such assurance of payment is reasonable. If the Debtor and objecting Utility
                     Company resolve the Procedures Objection, the Debtor may, by mutual
                     agreement with the objecting Utility Company and without further order of
                     the Court, reduce the Adequate Assurance Deposit by an amount not
                     exceeding the objecting Utility Company’s estimated two-week utility
                     expense.

              (d)    If the Debtor determines that a Procedures Objection is not reasonable and
                     is not able to reach a prompt alternative resolution with the objecting Utility
                     Company, the Debtor will promptly request a hearing before the Court to
                     determine the Procedures Objection (a “Procedures Objection Hearing”).

              (e)    Pending the resolution of a Procedures Objection at a Procedures Objection
                     Hearing, the Utility Company making such request shall be restrained from
                     discontinuing, altering, or refusing service to, or discriminating against, the
                     Debtor on account of unpaid charges for prepetition services or on account
                     of any objections to the Adequate Assurance Procedures.

              (f)    Any Utility Company that does not timely file a Procedures Objection is
                     deemed to consent to, and shall be bound by, the Adequate Assurance
                     Procedures.

       8.     The Debtor may supplement the Utility Companies List without further order of the

Court, if any Utility Company has been inadvertently omitted from the Utility Companies List

(each, an “Additional Utility Company”), and the Debtor will as soon as reasonably practicable

file with the Court an amendment to Exhibit C to the Motion adding the name of any Additional

Utility Company (the “Supplement”). The Debtor will then serve by email or by facsimile

transmission (or, where the Debtor does not have the email address or fax number of a Utility

Company, by First Class Mail) a copy of the Motion and this Interim Order on any Additional

Utility Company. The Debtor will increase the Adequate Assurance Deposit Account by an

amount equal to 50% of the Debtor’s average monthly utility consumption over the course of the

twelve (12) months for any Utility Company added to the Utility Companies List.



                                                5
Case 1:20-bk-00599-HWV        Doc 44 Filed 02/21/20 Entered 02/21/20 14:42:10                  Desc
                              Main Document    Page 5 of 8
       9.      Any Additional Utility Company is subject to the terms of this Interim Order,

including the Adequate Assurance Procedures and the Objection Procedures.

       10.     Any Additional Utility Company shall have thirty (30) days from the date of service

of this Interim Order to make an Additional Assurance Request as outlined above. The Additional

Utility Company shall serve a Procedures Objection as outlined above.

       11.     Should any Additional Utility Company be added to the Utility Companies List,

the Debtor will not be required to increase the amounts of deposit in the Adequate Assurance

Deposit Account.

       12.     No money may be withdrawn from the Adequate Assurance Deposit Account

except (a) in compliance with the Adequate Assurance Procedures or the Objection Procedures,

(b) by mutual agreement of the Debtor and the applicable Utility Company, or (c) by further order

of the Court. If the Debtor fails to pay for any legitimate postpetition Utility Services when due, a

Utility Company may access only that portion of the Adequate Assurance Deposit owing to it in

the Adequate Assurance Deposit Account.

       13.     The Debtor may amend the Utility Companies List to delete a Utility Company, or

may seek to terminate a Utility Company, only if it has provided two (2) weeks advance notice to

such Utility Company, and has not received a Procedures Objection from such Utility Company.

If a Procedures Objection is received, the Debtor shall request a Procedures Objection Hearing

before this Court at the next omnibus hearing date, or such other date that the Debtor and the Utility

Company may agree. The Debtor shall not deduct from the Adequate Assurance Deposit the

amount set aside for any Utility Company that the Debtor seeks to terminate or delete unless and

until the two (2) week notice period has passed and the Debtor has not received any objection to

termination or deletion from such Utility Company, or until any such objection has been resolved




                                                  6
Case 1:20-bk-00599-HWV          Doc 44 Filed 02/21/20 Entered 02/21/20 14:42:10                  Desc
                                Main Document    Page 6 of 8
consensually or by order of the Court.

       14.     The Debtor shall administer the Adequate Assurance Deposit Account in

accordance with the terms of this Interim Order.

       15.     Notwithstanding the relief granted in this Interim Order, nothing in the Motion or

this Interim Order, shall be deemed or construed as (i) an admission as to the validity or priority

of any claim against the Debtor; (ii) a waiver of the Debtor’s right to dispute any claim on any

ground; (iii) an implication or admission that any particular claim is of a type specified or defined

in this Interim Order or the Motion; (iv) a promise or requirement to pay any prepetition claim or

an approval or assumption, or rejection of any agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (v) a waiver of the Debtor’s rights under the Bankruptcy Code,

the Code of Canon Law, or any other applicable law.

       16.     Nothing contained herein constitutes a finding that any entity is or is not a Utility

Company hereunder or under section 366 of the Bankruptcy Code, whether or not such entity is

listed on the Utility Companies List.

       17.     Within three (3) business days of the date of this Interim Order, the Debtor shall

serve a copy of this Interim Order and the Motion on each Utility Company identified on the Utility

Companies List, and within three (3) business days of filing the Supplement, the Debtor shall serve

a copy of this Interim Order and the Motion on any Additional Utility Company.

       18.     All funds held in the Adequate Assurance Deposit Account shall be returned to the

Debtor at the conclusion of the Chapter 11 Case.

       19.     The Debtor is authorized to take all actions necessary to effectuate the relief granted

pursuant to this Interim Order in accordance with the Motion.

       20.     The requirements of Bankruptcy Rules 6003(b) and 6004(a) are satisfied by the




                                                   7
Case 1:20-bk-00599-HWV          Doc 44 Filed 02/21/20 Entered 02/21/20 14:42:10                 Desc
                                Main Document    Page 7 of 8
contents of the Motion or otherwise deemed waived.

       21.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

Order shall be immediately effective and enforceable upon its entry.

       22.     The Final Hearing on the Motion shall be held on March 19, 2020, at 9:30 a.m.

prevailing Eastern Time, at the Ronald Reagan Federal Building, 228 Walnut Street, Courtroom

320, Harrisburg, PA 17101, and any objections or responses to the Motion shall be in writing,

filed with the Court, with a copy to chambers, on or before March 12, 2020.

       23.    The Court retains jurisdiction with respect to all matters arising from or relating to

the implementation, enforcement and interpretation of this Interim Order.




     Dated: February 21, 2020             By the Court,



                                           Henry W. Van Eck, Chief Bankruptcy Judge       (JH)




                                                8
Case 1:20-bk-00599-HWV         Doc 44 Filed 02/21/20 Entered 02/21/20 14:42:10                   Desc
                               Main Document    Page 8 of 8
